DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (U.S. 2009/0249222 hereinafter Schmidt)  in view of Blennerhassett et al. (U.S. 2005/0086606 hereinafter Blennerhassett).
	As Claim 1, Schmidt teaches:
wherein a window of a designated page in the at least one page is associated with a sublist and the sublist is associated with multiple media (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), user interface includes webpages. A play schedule in the webpage includes a list of songs that is played one after another); and 
when playing the window of the designated page, taking out, according to a preset playback manner of the sublist, a media identifier from a media playback management list corresponding to the sublist (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), user interface includes webpages. A play schedule in the webpage includes a list of songs that is played one after another. Media is taken out (play one after another) in the play schedule); and 
playing the media corresponding to the media identifier in the window of the designated page after taking out the media identifier, wherein the media playback management list comprises media identifiers of the multiple medias (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), user interface includes webpages. A play schedule in the webpage includes a list of songs that is played one after another. Media is taken out (on top of the queue) in the play schedule).
	Schmidt may not explicitly disclose while Blennerhassett teaches a media playback control method, comprising: 
within a target time period of a playlist, playing at least one page in the target time period (Blennerhasset (¶0050 line 2-6, ¶0051, ¶0052 line 6-11, fig. 4), network address is fetched from the playlist. The browser associated with the network address is displayed. The webpage is displayed for at least the duration value before a different network address is retrieved and displayed),
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the webpage of Schmidt instead be a web page playlist taught by Blennerhassett, with a reasonable expectation of success. The motivation would be to “easily to create a presentation of web pages displayed in real time” (Blennerhassett (¶0006 line 6-10).

	As Claim 2, besides Claim 1, Schmidts in view of Blennerhassett teaches wherein taking out, according to the preset playback manner of the sublist, the media identifier from the media playback management list corresponding to the sublist, and playing the media corresponding to the media identifier in the window of the designated page after taking out the media identifier comprises: 
taking out the media identifier from the media playback management list according to a sequential playback manner (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), user interface includes webpages. A play schedule in the webpage includes a list of songs that is played one after another. Media is taken out (play one after another) in the play schedule), 
playing the media corresponding to the media identifier in the window of the designated page after taking out the media identifier (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), user interface includes webpages. Media is played within the webpage after being taken out (on top of the list)), and 
deleting the media identifier from the media playback management list (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), media identifier is deleted after the song is finished).  

	As Claim 7, besides Claim 1, Schmidts in view of Blennerhassett teaches further comprising: 
detecting, in real time, whether current system time meets a time constraint of the at least one time period in the playlist (Blennerhasset (¶0050 line 2-6, ¶0051, ¶0052 line 6-11, fig. 4), network address is fetched from the playlist. The browser associated with the network address is displayed. The webpage is displayed for at least the duration value before a different network address is retrieved and displayed); and 
if a detection result is that the current system time meets the time constraint of the at least one time period in the playlist, determining one time period from the at least one time period as the target time period, wherein a time period having a high priority is determined as the target time period when the at least one time period is multiple time periods (Blennerhasset (¶0050 line 2-6, ¶0051, ¶0052 line 6-11, fig. 4), the webpage is displayed for at least the duration value .  

Claim 3-6, 8-13 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Blennerhassett in further view of Rosenberg (U.S. 2007/0156676 hereinafter Rosenberg).
	As Claim 3, besides Claim 1, Schmidt in view of Blennerhassett teaches wherein taking out, according to the preset playback manner of the sublist, the media identifier from the media playback management list corresponding to the sublist, and playing the media corresponding to the media identifier in the window of the designated page after taking out the media identifier comprises: 
playing the media corresponding to the media identifier in the window of the designated page after taking out the media identifier (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), user interface includes webpages. Media is played within the webpage after being taken out (on top of the list)), and 
deleting the media identifier from the media playback management list; or taking out the media identifier from the media playback management list according to a random playback manner (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), media identifier is deleted after the song is finished), and 
playing the media corresponding to the media identifier in the window of the designated page after taking out the media identifier but not deleting the media identifier from the media playback management 2PN132081_NWDZlist (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), user interface includes .  
	Schmidt in view of Blennerhassett may not explicitly disclose while Rosenberg teaches:
taking out the media identifier from the media playback management list according to a random playback manner (Rosenberg (¶0103), a weighted random selection is used to select the next media file), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the playback order of Schmidt in view of Blennerhassett instead be a random order taught by Blennerhassett, with a reasonable expectation of success. The motivation would be to “easily to influence their environment using they wireless portable computing device” (Rosenberg (¶0010 line 20-21)).

As Claim 4, besides Claim 1, Schmidt in view of Blennerhassett teaches wherein the taking out, according to the preset playback manner of the sublist, the media identifier from the media playback management list corresponding to the sublist, and playing the media corresponding to the media identifier in the window of the designated page after taking out the media identifier comprises: 
playing the media corresponding to the media identifier in the window of the designated page after taking out the media identifier but not deleting the media identifier from the media playback management list (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), user interface includes webpages. Media is played within the webpage after being taken out (on top of the list). The media identifier is not deleted until the song is finished)


	Schmidt in view of Blennerhassett may not explicitly disclose while Rosenberg teaches:
taking out the media identifier from the media playback management list according to a probability playback manner (Rosenberg (¶0103), a weighted random selection is used to select the next media file), and 
wherein the probability playback manner is a probability that the multiple medias associated with the sublist are respectively and randomly selected (Rosenberg (¶0103), a weighted random selection is used to select the next media file).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the playback order of Schmidt in view of Blennerhassett instead be a random order taught by Blennerhassett, with a reasonable expectation of success. The motivation would be to “easily to influence their environment using they wireless portable computing device” (Rosenberg (¶0010 line 20-21)).

As Claim 5, besides Claim 1, Schmidt in view of Blennerhassett teaches wherein the taking out, according to the preset playback manner of the sublist, the media identifier from the media playback management list corresponding to the sublist, and playing the media corresponding to the media identifier in the window of the designated page after taking out the media identifier comprises: 
playing the media corresponding to the media identifier in the window of the designated page after taking out the media identifier but not deleting the media identifier from the media playback management list (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), user interface includes webpages. Media is played within the webpage after being taken out (on top of the list). The media identifier is not deleted until the song is finished), 

	Schmidt in view of Blennerhassett may not explicitly disclose while Rosenberg teaches:
taking out the media identifier from the media playback management list according to a relationship playback manner (Rosenberg (¶0103), a weighted random selection is used to select the next media file), and 
wherein the relationship playback manner is a playback sequence dependency relationship preset among the multiple media associated with the sublist (Rosenberg (¶0103), a weighted random selection is used to select the next media file).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the playback order of Schmidt in view of Blennerhassett instead be a random order taught by Blennerhassett, with a reasonable expectation of success. The motivation would be to “easily to influence their environment using they wireless portable computing device” (Rosenberg (¶0010 line 20-21)).

As Claim 6, besides Claim 1, Schmidt in view of Blennerhassett teaches wherein the taking out, according to a preset playback manner of the sublist, the media identifier from the media playback management list corresponding to the sublist, and playing the media corresponding to the media identifier in the window of the designated page after taking out the media identifier comprises: 
playing the media corresponding to the media identifier in the window of the designated page after taking out the media identifier (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), user interface includes webpages. Media is played within the webpage after being taken out (on top of the list). The media identifier is not deleted until the song is finished), and 
deleting the media identifier from the media playback management list when the number of times for taking out the media identifier is equal to the preset number of times (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), the media identifier is deleted after finished playing (number of times) is one).  
	Schmidt in view of Blennerhassett may not explicitly disclose while Rosenberg teaches:
taking out the media identifier from the media playback management list according to a number of times playback manner (Rosenberg (¶0103, ¶0015), a weighted random selection is used to select the next media file. Weighted random is related to media exposure history which is a number of time an individual user experiences a particular media file), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the playback order of Schmidt in view of Blennerhassett instead be a random order taught by Blennerhassett, with a reasonable expectation of success. The motivation would be to “easily to influence their environment using they wireless portable computing device” (Rosenberg (¶0010 line 20-21)).

As Claim 8, besides Claim 1, Schmidt in view of Blennerhassett teaches wherein the at least one page further comprises a second page different from the designated page, the second page has at least one window, and each window has at least one media; and the media playback control method further comprises: 
in a process of playing the second page (Blennerhasset (¶0050 line 2-6, ¶0051, ¶0052 line 6-11, fig. 4), the webpage is displayed for at least the duration value before a different network address is retrieved and displayed), counting the number of playback times of each window in the second page (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), media identifier is deleted  and counting the number of playback times of the second page (Blennerhasset (¶0050 line 2-6, ¶0051, ¶0052 line 6-11, fig. 4), the number of playback times of a webpage is the duration value of the page before a different network address is retrieved and displayed); and 
	Schmidt in view of Blennerhassett may not explicitly disclose while Rosenberg teaches:
counting the number of playback times for each media in each window of the second page (Rosenberg (¶0103, ¶0015), a weighted random selection is used to select the next media file. Weighted random is related to media exposure history which is a number of times an individual user experiences a particular media file), 
recording the media playback position in each window of the second page with a unique identification number of the window as an index at the end of the playback of the second page, so as to use when playing the second page at the next time within the target time period (Rosenberg (¶0103, ¶0015), a weighted random selection is used to select the next media file. The media is queued based on the weighted random selection. After the first media is finished, the second media is played or arranged to be played next).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the playback order of Schmidt in view of Blennerhassett instead be a random order taught by Blennerhassett, with a reasonable expectation of success. The motivation would be to “easily to influence their environment using they wireless portable computing device” (Rosenberg (¶0010 line 20-21)).

As Claim 9, besides Claim 8, Schmidt in view of Blennerhassett in further view of Rosenberg teaches further comprising: 
in a process of playing the second page at the next time within the target time period (Blennerhasset (¶0050 line 2-6, ¶0051, ¶0052 line 6-11, fig. 4), the webpage is displayed for at least the duration value before a different network address is retrieved and displayed), 
taking out the recorded media playback position of the window according to the unique identification number (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), user interface includes webpages. Media is played within the webpage after being taken out (on top of the list). The media identifier is not deleted until the song is finished), and 
taking out a corresponding media according to the media playback position to play in the window (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), the media identifier is not deleted until the song is finished).  

As Claim 10, Schmidt teaches:
and a window playback rule of each window in the target page for the media playback (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), user interface includes webpages. A play schedule in the webpage includes a list of songs that is played one after another), 
wherein the target page has at least one window and each window has at least one media (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), user interface includes webpages. A play schedule in the webpage includes a list of songs that is played one after another); 
counting the number of playback times of each window in the target page (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), media identifier is deleted after the song is finished. Each media 
	Schmidt may not explicitly disclose while Blennerhassett teaches a media playback control method, comprising: 
within a target time period of a playlist, playing at least one page in the target time period (Blennerhasset (¶0050 line 2-6, ¶0051, ¶0052 line 6-11, fig. 4), network address is fetched from the playlist. The browser associated with the network address is displayed. The webpage is displayed for at least the duration value before a different network address is retrieved and displayed), 
wherein the at least one page comprises a target page, and the target page simultaneously follows a page playback rule of the target page (Blennerhasset (¶0050 line 2-6, ¶0051, ¶0052 line 6-11, fig. 4), network address is fetched from the playlist. The browser associated with the network address is displayed. The webpage is displayed for at least the duration value before a different network address is retrieved and displayed) 
and counting the number of playback times of the target page (Blennerhasset (¶0050 line 2-6, ¶0051, ¶0052 line 6-11, fig. 4), the number of playback times of a webpage is the duration value of the page before a different network address is retrieved and displayed); and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the webpage of Schmidt instead be a web page playlist taught by Blennerhassett, with a reasonable expectation of success. The motivation would be to “easily to create a presentation of web pages displayed in real time” (Blennerhassett (¶0006 line 6-10).
Schmidt in view of Blennerhassett may not explicitly disclose while Rosenberg teaches:
in a process of playing the target page, counting the number of playback times 4PN132081_NWDZfor each media in each window of the target page (Rosenberg (¶0103, ¶0015), a weighted random selection is used to select the next media file. Weighted random is related to media exposure history which is a number of time an individual user experiences a particular media file), 
recording a media playback position in each window of the target page with a unique identification number of the window as an index at the end of the playback of the target page, so as to use when playing the target page at the next time within the target time period (Rosenberg (¶0103, ¶0015), a weighted random selection is used to select the next media file. The media is queued based on the weighted random selection. After the first media is finished, the second media is played or arranged to be played next).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the playback order of Schmidt in view of Blennerhassett instead be a random order taught by Blennerhassett, with a reasonable expectation of success. The motivation would be to “easily to influence their environment using they wireless portable computing device” (Rosenberg (¶0010 line 20-21)).

As Claim 11, besides Claim 10, Schmidt in view of Blennerhassett in further view of Rosenberg teaches further comprising: 
in a process of playing the target page at the next time within the target time period (Blennerhasset (¶0050 line 2-6, ¶0051, ¶0052 line 6-11, fig. 4), the webpage is displayed for at least the duration value before a different network address is retrieved and displayed), 
taking out the recorded media playback position of the window according to the unique identification number of each window (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), user interface , and 
taking out a corresponding media according to the media playback position to play in the window (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), the media identifier is not deleted until the song is finished).  

As Claim 12, besides Claim 10, Schmidt in view of Blennerhassett in further view of Rosenberg teaches:
wherein the page playback rule is selected from playback as per the number of times playback as per a duration and loop playback (Blennerhasset (¶0050 line 2-6, ¶0051, ¶0052 line 6-11, fig. 4), network address is fetched from the playlist. The browser associated with the network address is displayed. The webpage is displayed for at least the duration value before a different network address is retrieved and displayed. Page playback rule includes a duration value (a duration) and a position of the page in the playlist (loop playback)); 
the window playback rule is selected from completely sequential playback (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), user interface includes webpages. A play schedule in the webpage includes a list of songs that is played one after another), completely random playback (Rosenberg (¶0103), a weighted random selection is used to select the next media file), sequential playback N and random playback N (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), user interface includes webpages. A play schedule in the webpage includes a list of songs that is played one after another. A play schedule has a finite number N of songs); 
wherein the N is a natural number and the N represents the number of media to be selected in the window (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), a play schedule has a finite number N of songs).

As Claim 13, Schmidt teaches:
wherein the target page comprises a first window and a second window, the first window has at least one media, the second window is associated with a sublist, and the sublist is associated with the multiple media via a media identifier in a media playback management list (Schmidt (fig. 8A) displays two windows, “playback indicator for currently playing track” (first window) and “queue of upcoming tracks” (second window)); 
counting the number of playback times of the first window (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), media identifier is deleted after the song is finished. Each media identifier is a window of playing music. When the window is complete, media identifier is removed)
in a process of playing the target page, taking out the media identifier from the media playback management list according to a preset playback manner of the 5PN132081_NWDZsublist, and playing the media corresponding to the media identifier in the second window after taking out the media identifier (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), user interface includes webpages. A play schedule in the webpage includes a list of songs that is played one after another. Media is taken out (on top of the queue) in the play schedule).
	Schmidt may not explicitly disclose while Blennerhassett teaches a media playback control method, comprising: 
within a target time period of a playlist, playing a target page in the target time period (Blennerhasset (¶0050 line 2-6, ¶0051, ¶0052 line 6-11, fig. 4), network address is fetched from , 
and counting the number of playback times of the target page (Blennerhasset (¶0050 line 2-6, ¶0051, ¶0052 line 6-11, fig. 4), the number of playback times of a webpage is the duration value of the page before a different network address is retrieved and displayed), and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the webpage of Schmidt instead be a web page playlist taught by Blennerhassett, with a reasonable expectation of success. The motivation would be to “easily to create a presentation of web pages displayed in real time” (Blennerhassett (¶0006 line 6-10).
Schmidt in view of Blennerhassett may not explicitly disclose while Rosenberg teaches:
in a process of playing the target page, counting the number of playback times for each media in the first window of the target page (Rosenberg (¶0103, ¶0015), a weighted random selection is used to select the next media file. Weighted random is related to media exposure history which is a number of time an individual user experiences a particular media file)
recording a media playback position in the first window with a unique identification number of the first window as an index at the end of the playback of the target page, so as to use when playing the target page at the next time within the target time period (Rosenberg (¶0103, ¶0015), a weighted random selection is used to select the next media file. The media is queued based on the weighted random selection. After the first media is finished, the second media is played or arranged to be played next); and


As Claim 16, besides Claim 13, Schmidt in view of Blennerhassett in further view of Rosenberg teaches:
wherein taking out the media identifier from the media playback management list according to a preset playback manner of the sublist, and playing the media corresponding to the media identifier in the second window after taking out the media identifier comprises:
	taking out the media identifier from the media playback management list according to a sequential playback manner (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), user interface includes webpages. A play schedule in the webpage includes a list of songs that is played one after another. Media is taken out (play one after another) in the play schedule), playing the media corresponding to the media identifier in the second window after taking out the media identifier (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), user interface includes webpages. Media is played within the webpage after being taken out (on top of the list)), and deleting the media identifier from the media playback management list (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), media identifier is deleted after the song is finished).

As Claim 17, besides Claim 13, Schmidt in view of Blennerhassett in further view of Rosenberg teaches: 
wherein taking out the media identifier from the media playback management list according to a preset playback manner of the sublist and playing the media corresponding to the media identifier in the second window after taking out the media identifier comprises:
taking out the media identifier from the media playback management list according to a random playback manner (Rosenberg (¶0103), a weighted random selection is used to select the next media file), playing the media corresponding to the media identifier in the second window after taking out the media identifier (Schmidt (¶0028 line 4-6, ¶0380 line 2-7, fig. 8A), user interface includes webpages. Media is played within the webpage after being taken out (on top of the list). Second window in figure 8A display the playlist), and
deleting the media identifier from the media playback management list or taking out the media identifier from the media playback management list according to a random playback manner (Schmidt (¶0028 line 4-6, ¶0380 line 2-7, fig. 8A), user interface includes webpages. Media is played within the webpage after being taken out (on top of the list). Second window in figure 8A display the playlist) and 
playing the media corresponding to the media identifier in the second window after taking out the media identifier but not deleting the media identifier from the media playback management list (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), user interface includes webpages. Media is played within the webpage after being taken out (on top of the list). The media identifier is not deleted until the song is finished).

As Claim 18, besides Claim 13, Schmidt in view of Blennerhassett in further view of Rosenberg teaches: 
wherein taking out the media identifier from the med la playback management list according to
a preset playback manner of the sublist and playing the media corresponding to the
media identifier in the second window after taking out the media identifier comprises:
taking out the media identifier from the media playback management list according to a probability playback manner (Rosenberg (¶0103), a weighted random selection is used to select the next media file); and 
playing the media corresponding to the media identifier in the second window after taking out the media identifier but not deleting the media identifier from the media playback management list (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), user interface includes webpages. Media is played within the webpage after being taken out (on top of the list). The media identifier is not deleted until the song is finished) wherein the probability playback manner is a probability that the multiple media associated with the sublist are randomly selected (Rosenberg (¶0103), a weighted random selection is used to select the next media file).

As Claim 19, besides Claim 13, Schmidt in view of Blennerhassett in further view of Rosenberg teaches:
wherein taking out the media identifier from the media playback management list according to a preset playback manner of the sublist and playing the media corresponding to the media identifier in the second window after taking out the media identifier comprises:
taking out the media identifier from the media playback management list according to a relationship playback manner (Rosenberg (¶0103), a weighted random selection is used to select the next media file) and playing the media corresponding to the media identifier in the second window after taking out the media identifier but not deleting the media identifier from the media playback management list (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), user interface includes webpages. Media is played within the webpage after being taken out (on top of the list). The media identifier is not deleted until the song is finished) wherein the relationship playback manner is a playback sequence dependency relationship preset among the multiple media associated with the sublist (Rosenberg (¶0103), a weighted random selection is used to select the next media file).

As Claim 20, besides Claim 13, Schmidt in view of Blennerhassett in further view of Rosenberg teaches:
wherein taking out the media identifier from the media playback management list according to a preset playback manner of the sublist and playing the media corresponding to the media identifier in the second window after taking out the media identifier comprises:
taking out the media identifier from the media playback management list according to number of time playback manner (Rosenberg (¶0103, ¶0015), a weighted random selection is used to select the next media file. Weighted random is related to media exposure history which is a number of time an individual user experiences a particular media file) 
playing the media corresponding to the media identifier in the second window after taking out the media identifier (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), user interface includes webpages. Media is played within the webpage after being taken out (on top of the list). The media identifier is not deleted until the song is finished), and 
deleting the media identifier from the media playback management list when the number of times for taking out the media identifier ls equal to the preset number of times (Schmidt .
	
As Claim 21, besides Claim 13, Schmidt in view of Blennerhassett in further view of Rosenberg teaches further comprising:
in a process of playing the target page at the next time within the target time
period (Blennerhasset (¶0050 line 2-6, ¶0051, ¶0052 line 6-11, fig. 4), network address is fetched from the playlist. The browser associated with the network address is displayed. The webpage is displayed for at least the duration value before a different network address is retrieved and displayed), 
taking out the recorded media playback position of the first window according
to the unique identification number (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), user interface includes webpages. A play schedule in the webpage includes a list of songs that is played one after another. Media is taken out (play one after another) in the play schedule), and 
taking out a corresponding media according to the media playback position to play in the first window (Schmidt (¶0028 line 4-6, ¶0380 line 2-7), user interface includes webpages. A play schedule in the webpage includes a list of songs that is played one after another. Media is taken out (on top of the queue) in the play schedule).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333.  The examiner can normally be reached on M-F: 9:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAT HUY T NGUYEN/            Primary Examiner, Art Unit 2142